 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January [●], 2013, by and among MRI Interventions, Inc., a Delaware
corporation (the “Company”), and the several purchasers signatory hereto (each,
a “Purchaser,” and collectively, the “Purchasers”).
 
RECITALS
 
This Agreement is made pursuant to the Securities Purchase Agreement dated as of
the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
 
1.           Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement. As used in this Agreement, the following
terms shall have the following meanings:
 
“Advice” has the meaning set forth in Section 6(c).
 
“Allowable Suspension Period” has the meaning set forth in Section 6(c).
 
“Agreement” has the meaning set forth in the Preamble.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereinafter be reclassified.
 
“Company” has the meaning set forth in the Preamble.
 
“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.
 
“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the seventy-fifth (75th) calendar
day following the Closing Date (or, in the event the Commission reviews and has
written comments to the Initial Registration Statement or the New Registration
Statement, the one hundred fifth (105t ) calendar day following the Closing
Date); provided, however, that if the Company is notified by the Commission that
the Initial Registration Statement or the New Registration Statement will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
(5th) Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above; provided, further, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.
 
“Effectiveness Period” has the meaning set forth in Section 2(b).
 
“Event” has the meaning set forth in Section 2(c).
 
“Event Date” has the meaning set forth in Section 2(c).
 
 
1

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the thirtieth (30th) calendar day
following the Closing Date; provided, however, that if the Filing Deadline falls
on a Saturday, Sunday or other day that the Commission is closed for business,
the Filing Deadline shall be extended to the next Business Day on which the
Commission is open for business.
 
“FINRA” has meaning set forth in Section 3(i).
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
“Initial Registration Statement” has the meaning set forth in Section 2(a).
 
“Losses” has the meaning set forth in Section 5(a).
 
“New Registration Statement” has the meaning set forth in Section 2(a).
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to such
prospectus, including post effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.
 
“Purchase Agreement” has the meaning set forth in the Recitals.
 
“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.
 
“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing; provided, that the Holder has completed and delivered to the Company
a Selling Stockholder Questionnaire; and, provided further, that with respect to
a particular Holder, such Holder’s Shares and Warrant Shares shall cease to be
Registrable Securities upon the earliest to occur of the following: (A) a sale
pursuant to a Registration Statement or Rule 144 under the Securities Act (in
which case, only such Shares or Warrant Shares sold by the Holder shall cease to
be a Registrable Securities and the remaining Shares or Warrant Shares held by
such Holder shall continue to be Registrable Securities); or (B) becoming
eligible for resale by the Holder under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 and without volume or manner-of-sale restrictions (assuming for
purposes of the foregoing determination, “cashless exercise” of all Warrants) as
determined by Company Counsel, pursuant to a written opinion letter to such
effect that is addressed and delivered to, and reasonably acceptable to, the
Transfer Agent.
 
“Registration Delay Payments” has the meaning set forth in Section 2(c).
 
“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statement), amendments and supplements
to such registration statements, including post-effective amendments, and all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such registration statements.
 
“Remainder Registration Statement” has the meaning set forth in Section 2(a).
 
 
2

--------------------------------------------------------------------------------

 
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Guidance” means (i) any publicly-available written guidance, comments,
requirements or requests of the Commission staff and (ii) the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.
 
“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement, other than the Warrant Shares.
 
“Warrants” means the warrants issued pursuant to the Purchase Agreement.  The
Placement Agents and/or their respective designees are also receiving placement
agent warrants as compensation for services rendered in connection with the
transactions set forth in the Purchase Agreement, which warrants shall also
constitute “Warrants” for purposes of this Agreement.
 
“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.
 
2.           Registration.
 
(a)           On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-1 or such
other form available to the Company to register for resale the Registrable
Securities as a secondary offering, subject to the provisions of Section 2(e),
and shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement) the
“Plan of Distribution” section substantially in the form attached hereto as
Annex A (which may be modified to respond to comments, if any, provided by the
Commission). Notwithstanding the registration obligations set forth in this
Section 2, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Holders thereof
and use its best efforts to file amendments to the Initial Registration
Statement as required by the Commission and/or (ii) withdraw the Initial
Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on such
form available to the Company to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its best
efforts to advocate with the Commission for the registration of all of the
Registrable Securities in accordance with the SEC Guidance, including without
limitation, Securities Act Rules Compliance and Disclosure Interpretation
612.09. Notwithstanding any other provision of this Agreement, if any SEC
Guidance sets forth a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the Commission for the registration of all or a greater number of
Registrable Securities), the number of Registrable Securities to be registered
on such Registration Statement will be reduced as follows: the Company shall
reduce the Registrable Securities to be included by all Holders on a pro rata
basis based on the total number of unregistered Registrable Securities held by
such Holders (with each Holder deciding, in its sole discretion, the manner in
which its Registrable Securities subject to reduction shall be reduced), subject
to a determination by the Commission that certain Holders must be reduced before
other Holders based on the number of Registrable Securities held by such
Holders. In the event the Company amends the Initial Registration Statement or
files a New Registration Statement, as the case may be, under clauses (i) or
(ii) above, the Company will use its best efforts to file with the Commission,
as promptly as allowed by Commission or SEC Guidance provided to the Company or
to registrants of securities in general, one or more registration statements on
such form available to the Company to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement (each, a “Remainder
Registration Statement”).  Notwithstanding anything to the contrary contained
herein, the Company shall not permit any securities to be registered on the
Registration Statement other than Registrable Securities.  In addition, until
the Initial Registration Statement has been declared effective by the
Commission, the Company shall not file another registration statement under the
Securities Act relating to the offer and sale of any shares of Common Stock or
Common Stock Equivalents, except (x) a registration statement on Form S-8
relating to employee benefit plans or (y) in connection with that certain
registration statement on Form S-1, Registration No. 333-183279, filed by the
Company prior to the date hereof or the shares of Common Stock covered thereby.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The Company shall use its best efforts to cause each Registration
Statement to be declared effective by the Commission as soon as practicable and,
with respect to the Initial Registration Statement or a New Registration
Statement, as applicable, no later than the Effectiveness Deadline (including
filing with the Commission a request for acceleration of effectiveness in
accordance with Rule 461 promulgated under the Securities Act), and shall use
its best efforts to keep each Registration Statement continuously effective
under the Securities Act until the earlier of (i) such time as all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders or (ii) the date that all Registrable Securities covered by
such Registration Statement may be sold by non-affiliates without volume or
manner-of-sale restrictions under Rule 144, without the requirement for the
Company to be in compliance with the current public information requirements
under Rule 144 (assuming for purposes of the foregoing determination, “cashless
exercise” of the Warrants) as determined by Company Counsel pursuant to a
written opinion letter to such effect, addressed and delivered to, and
reasonably acceptable to, the Transfer Agent (which shall also be provided to
the Holders) (the “Effectiveness Period”). The Company shall notify the Holders
via fax transmission or electronic mail of the effectiveness of a Registration
Statement prior to 9:00 A.M. New York City time on the first Trading Day after
the Effective Date. The Company shall, by 9:30 A.M. New York City time on the
first Trading Day after the Effective Date, file a final Prospectus with the
Commission, as required by Rule 424(b).
 
(c)           If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline, (iii) after its Effective
Date, (A) such Registration Statement ceases for any reason (including, without
limitation, by reason of a stop order, or the Company’s failure to update the
Registration Statement) to remain continuously effective as to all Registrable
Securities included in such Registration Statement or (B) the Holders are not
permitted to utilize the Prospectus therein to resell such Registrable
Securities (in each case of (A) and (B), other than during an Allowable
Suspension Period), or (iv) after the date that is six months following the
Closing Date, and only in the event a Registration Statement is not effective or
available to sell all Registrable Securities, the Company fails to file with the
Commission any required reports under Section 13 or 15(d) of the Exchange Act
such that it is not in compliance with Rule 144(c)(1) as a result of which the
Holders who are not affiliates are unable to sell Registrable Securities without
restriction under Rule 144 (any such failure or breach in clauses (i) through
(iv) above being referred to as an “Event,” and the date on which such Event
occurs being referred to as an “Event Date”), then in addition to any other
rights the Holders may have hereunder or under applicable law, the Company shall
pay to each Holder, as partial liquidated damages and not as a penalty
(“Registration Delay Payments”), (1) on each such Event Date, an amount in cash
equal to two percent (2.0%) of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for any unregistered Registrable Securities
held by such Holder on the Event Date, and (2) on each monthly anniversary of
each such Event Date (if the applicable Event shall not have been cured by such
date) until the applicable Event is cured, an amount in cash equal to
two percent (2.0%) of the aggregate purchase price paid by such Holder pursuant
to the Purchase Agreement for any unregistered Registrable Securities held by
such Holder on the Event Date.  The parties agree that, notwithstanding anything
to the contrary herein or in the Purchase Agreement, (1) no Registration Delay
Payments shall be payable (x) if, as of the relevant Event Date, the Registrable
Securities may be sold by non-affiliates without volume or manner of sale
restrictions under Rule 144 and the Company is in compliance with the current
public information requirements under Rule 144, as determined by Company Counsel
pursuant to a written opinion letter to such effect, addressed and delivered to,
and reasonably acceptable to the Transfer Agent, or (y) with respect to any
period after the expiration of the Effectiveness Period (it being understood
that this clause shall not relieve the Company of any Registration Delay
Payments accruing prior to the expiration of the Effectiveness Period), (2) in
no event shall the aggregate amount of Registration Delay Payments payable to a
Holder exceed, in the aggregate, twelve percent (12%) of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement, and (3) in no
event shall the Company be liable in any thirty (30) day period for Registration
Delay Payments under this Agreement in excess of two percent (2.0%) of the
aggregate purchase price paid by the Holders pursuant to the Purchase Agreement.
If the Company fails to pay any Registration Delay Payments pursuant to this
Section 2(c) in full within five Business Days after the date payable, the
Company will pay interest thereon at a rate of one and one-half percent
(1.5%) per month (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such Registration
Delay Payments are due until such amounts, plus all such interest thereon, are
paid in full. The Registration Delay Payments pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event, except in the case of the first Event Date. The Company shall not be
liable for Registration Delay Payments under this Agreement as to any
Registrable Securities which are not permitted by the Commission to be included
in a Registration Statement due solely to SEC Guidance from the time that it is
determined that such Registrable Securities are not permitted to be registered
until such time as the provisions of this Agreement as to a Remainder
Registration Statement required to be filed hereunder are triggered, in which
case the provisions of this Section 2(c) shall once again apply, if applicable.
In such case, the Registration Delay Payments shall be calculated to only apply
to the percentage of Registrable Securities which are permitted in accordance
with SEC Guidance to be included in such Registration Statement. With respect to
any Purchaser that fails to timely provide the Company with information
requested by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act, the Effectiveness
Deadline for a Registration Statement shall be extended without default or
Registration Delay Payments hereunder in the event that the Company’s failure to
obtain the effectiveness of the Registration Statement on a timely basis results
from the failure of such Purchaser to timely provide the Company with such
information (for purposes of clarification, the Effectiveness Deadline would be
extended only with respect to Registrable Securities held by such Purchaser and
not with respect to Registrable Securities held by other Purchasers that have
not failed to timely provide the Company with such information).
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Each Holder agrees to furnish to the Company a completed Selling
Stockholder Questionnaire not more than 10 Trading Days following the date of
this Agreement. Each Holder further agrees that it shall not be entitled to be
named as a selling security holder in the Registration Statement or use the
Prospectus for offers and resales of Registrable Securities at any time, unless
such Holder has returned to the Company a completed and signed Selling
Stockholder Questionnaire. If a Holder of Registrable Securities returns a
Selling Stockholder Questionnaire after its deadline, the Company shall use its
best efforts to take such actions as are required to name such Holder as a
selling security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto and to include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Selling Stockholder Questionnaire. Each Holder acknowledges and agrees
that the information in the Selling Stockholder Questionnaire as described in
this Section 2(d) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.
 
(e)           Each Holder acknowledges that Form S-3 is not available for the
registration of the resale of Registrable Securities hereunder as of the date of
this Agreement.  As such, the Company shall (i) register the resale of the
Registrable Securities on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 promptly after such form is
available; provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.
 
 
5

--------------------------------------------------------------------------------

 
 
3.           Registration Procedures.  In connection with the Company’s
registration obligations hereunder:
 
(a)           The Company shall, not less than three Trading Days prior to the
filing of each Registration Statement and not less than one Trading Day prior to
the filing of any related Prospectus or any amendment or supplement thereto
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports), (i) furnish
to the Holder copies of such Registration Statement, Prospectus or amendment or
supplement thereto, as proposed to be filed, which documents will be subject to
the review of such Holder (it being acknowledged and agreed that if a Holder
does not object to or comment on the aforementioned documents within such three
Trading Day or one Trading Day period, as the case may be, then the Holder shall
be deemed to have consented to and approved the use of such documents) and
(ii) use best efforts to cause its officers and directors, counsel and
independent registered public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable review.
 
(b)           (i) The Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period; (ii) the Company
shall cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424; (iii) the Company
shall respond as promptly as reasonably practicable to any comments received
from the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably practicable, provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holders as “Selling
Stockholders” but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company; and
(iv) the Company shall comply in all material respects with the provisions of
the Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement until such time as
all of such Registrable Securities shall have been disposed of (subject to the
terms of this Agreement) in accordance with the intended methods of disposition
by the Holders thereof as set forth in such Registration Statement as so amended
or in such Prospectus as so supplemented; provided, however, that each Purchaser
shall be responsible for the delivery of the Prospectus to the Persons to whom
such Purchaser sells any of the Registrable Securities (including in accordance
with Rule 172 under the Securities Act), and each Purchaser agrees to dispose of
Registrable Securities in compliance with the “Plan of Distribution” described
in the Registration Statement and otherwise in compliance with applicable
federal and state securities laws. In the case of amendments and supplements to
a Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 3(b) by reason of the Company
filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous report
under the Exchange Act, the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission on the same day on which the
Exchange Act report which created the requirement for the Company to amend or
supplement such Registration Statement was filed.
 
(c)           The Company shall notify the Holders (which notice shall, pursuant
to clauses (iii) through (v) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made) as
promptly as reasonably practicable (and, in the case of (i)(A) below, not less
than one Trading Day prior to such filing): (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on any Registration Statement (in which case the Company
shall provide to each of the Holders true and complete copies of all comments
that pertain to the Holders as a “Selling Stockholder” or to the “Plan of
Distribution” and all written responses thereto, but not information that the
Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to the Holders as “Selling Stockholders” or the “Plan of Distribution”; (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           The Company shall use best efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
 
(e)           The Company shall, if requested by a Holder, furnish to such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the Commission’s EDGAR system.
 
(f)           The Company shall, prior to any resale of Registrable Securities
by a Holder, use its best efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or blue sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
 
(g)           If requested by a Holder, the Company shall cooperate with such
Holder to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statement, which certificates shall be free of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holder may reasonably
request.  Notwithstanding the foregoing, upon Holder’s request, certificates for
Registrable Securities free from all restrictive legends shall instead be
transmitted by the Transfer Agent to a Holder by crediting the account of such
Holder’s prime broker with DTC as directed by such Holder.
 
(h)           The Company shall, following the occurrence of any event
contemplated by Section 3(c), as promptly as reasonably practicable (taking into
account the Company’s good faith assessment of any adverse consequences to the
Company and its stockholders of the premature disclosure of such event), prepare
and file a supplement or amendment, including a post-effective amendment, to the
affected Registration Statement or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading.
 
(i)           The Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of shares of Common Stock
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons
who have the power to vote or dispose of any shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of Registrable Securities because any Holder
fails to furnish such information within three (3) Trading Days of the Company’s
request, any Registration Delay Payments that are accruing at such time as to
such Holder only shall be tolled and any Event that may otherwise occur solely
because of such delay shall be suspended as to such Holder only, until such
information is delivered to the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(j)           The Company shall cooperate with any registered broker-dealer
through which a Holder proposes to make sales of its Registrable Securities in
effecting such broker-dealer’s filing with FINRA pursuant to FINRA Rule 5110, as
reasonably requested by any such Holder, and the Company shall pay the filing
fee required for the first such filing within two (2) Business Days of the
request therefor (so long as the broker-dealer is receiving no more than a
customary brokerage commission in connection with such sales).
 
(k)           The Company agrees to deliver promptly to each Holder, without
charge, as many copies of each Prospectus (including each form of prospectus)
and each amendment or supplement thereto as such Holder may reasonably request.
 
(l)           The Company shall make available to its security holders, as soon
as reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder (for the purpose of
this Section 3(m), “Availability Date” means the 45th day following the end of
the fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter).
 
4.           Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed or quoted
for trading, and (B) with respect to compliance with applicable state securities
or blue sky laws (including, without limitation, fees and disbursements of
Company Counsel in connection with blue sky qualifications or exemptions of the
Registrable Securities), (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of Company Counsel,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties) and the expense of any annual audit. In no event shall the
Company be responsible for any underwriting, broker or similar fees or
commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.
 
5.           Indemnification.
 
(a)           Indemnification by the Company. The Company shall indemnify,
defend and hold harmless each Holder, its officers, directors, agents, partners,
members, managers, stockholders, Affiliates and employees, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, stockholders, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and investigation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder expressly for use therein, or to the
extent that such information relates to such Holder or such Holder’s proposed
method of distribution of Registrable Securities and was reviewed and approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of prospectus or in any amendment or supplement thereto
(it being understood that each Holder has approved Annex A hereto for this
purpose) or (B) in the case of an occurrence of an event of the type specified
in Section 3(c)(iii)-(v), the Holder uses an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(d) below or (C) any such Losses arise out of the
Holder’s (or any other indemnified Person’s) failure to send or give a copy of
the Prospectus or supplement (as then amended or supplemented), if required,
pursuant to Rule 172 under the Securities Act (or any successor rule) to the
Persons asserting an untrue statement or alleged untrue statement or omission or
alleged omission at or prior to the written confirmation of the sale of
Registrable Securities to such Person if such statement or omission was
corrected in such Prospectus or supplement. The Company shall notify the Holders
promptly of the institution of any Proceeding arising from or in connection with
the transactions contemplated by this Agreement of which the Company is aware.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an Indemnified Party (as defined in
Section 5(c)) and shall survive the transfer of the Registrable Securities by
the Holders.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents, stockholders, Affiliates and employees, each Person who controls the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the directors, officers, stockholders, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, that arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent that such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein or (ii) to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved in writing by such Holder expressly for
use in a Registration Statement, such Prospectus or such form of prospectus or
in any amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (iii) in the case of an occurrence
of an event of the type specified in Section 3(c)(iii)-(v), to the extent the
Holder uses an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated in Section 6(d). In no
event shall the liability of any selling Holder hereunder be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities under this Section 5, except (and only) to the extent that such
failure shall have materially and adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
 
9

--------------------------------------------------------------------------------

 
 
Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within 20 Trading Days of written notice thereof to the Indemnifying
Party; provided, that the Indemnified Party shall promptly reimburse the
Indemnifying Party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party is finally judicially determined to not
be entitled to indemnification hereunder).
 
(d)           Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (i) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (ii) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
 
6.           Miscellaneous.
 
(a)           Remedies. In the event of a breach by the Company or by a Holder
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.
 
(c)           Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c)(iii)-(v),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company will use its best
efforts to ensure that the use of the Prospectus may be resumed as promptly as
is practicable. Notwithstanding any provision herein to the contrary, the
Company shall be entitled to exercise its right under this Section 6(d) to
suspend the availability of a Registration Statement and Prospectus, subject to
the payment of partial Registration Delay Payments otherwise required pursuant
to Section 2(c), for a period not to exceed 15 consecutive calendar days or
25 calendar days (which need not be consecutive days) in any 12 month period
(each suspension period complying with this provision, an “Allowable Suspension
Period”).
 
(d)           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, or waived unless the same shall be in writing and signed by the
Company and Holders holding no less than 66.66% of the then outstanding
Registrable Securities (which, for this purpose, must include any Major
Purchaser (as such term is defined in the Purchase Agreement) that is a holder
of then outstanding Registrable Securities); provided, that any party may give a
waiver as to itself; and, provided further, that the provisions of this
Agreement may be amended and the observance of any provisions hereunder may be
waived without the consent of a Holder only in a manner which applies to all
Holder in the same fashion. Notwithstanding the foregoing, a waiver or consent
to depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of all of
the Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence.
 
(e)           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.
 
(f)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company may not assign its
rights or obligations hereunder without the prior written consent of Holders
holding no less than 66.66% of the then outstanding Registrable Securities,
except in the event of a merger or in connection with another entity acquiring
all or substantially all of the Company’s assets. Each Holder may assign its
respective rights hereunder with respect to its Registrable Securities in the
manner and to the Persons as permitted under the Purchase Agreement; provided,
in each case that (i) the Holder agrees in writing with the transferee or
assignee to assign such rights and related obligations under this Agreement, and
for the transferee or assignee to assume such obligations, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being transferred or assigned, (iii) at or before the
time the Company received the written notice contemplated by clause (ii) of this
sentence, the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein and (iv) the transferee is an
“accredited investor,” as that term is defined in Rule 501 of Regulation D.
 
 
11

--------------------------------------------------------------------------------

 
 
(g)           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.
 
(h)           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.
 
(i)           Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.
 
(j)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
(k)           Headings. The headings in this Agreement are for convenience only
and shall not limit or otherwise affect the meaning hereof.
 
(l)           Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at Closing, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Registration Rights
Agreement for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Right
Agreement to be duly executed as of the date first indicated above.
 
 
MRI INTERVENTIONS, INC.


 
By:                                                               
      Name:  
      Title:    
 
 


 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
13

--------------------------------------------------------------------------------

 
 
If Purchaser is an INDIVIDUAL, or if purchased as JOINT TENANTS, as TENANTS IN
COMMON or as COMMUNITY PROPERTY:
 

     
Print Name
 
Print Name
           
Signature of Purchaser
 
Signature of Purchaser

 
 
If Purchaser is a CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP or TRUST:


 

     
Name of Entity
   
 
 
    By:      
Name:
      Title:      

 
 
 
14

--------------------------------------------------------------------------------

 
 
ANNEX A
 
PLAN OF DISTRIBUTION
 
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
·
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 
 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 
 
·
privately negotiated transactions;

 
 
·
settlement of short sales;

 
 
·
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
 
·
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
 
·
a combination of any such methods of sale; and

 
 
·
any other method permitted by applicable law.

 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors-in-interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
 
Annex A

--------------------------------------------------------------------------------

 
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
 
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agent, dealer or underwriter, and any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Securities Exchange Act of 1934 may apply to sales of
shares in the market and to the activities of the selling stockholders and their
affiliates. In addition, to the extent applicable, we will make copies of this
prospectus (as it may be supplemented or amended from time to time) available to
the selling stockholders for the purpose of satisfying the prospectus delivery
requirements of the Securities Act. The selling stockholders may indemnify any
broker-dealer that participates in transactions involving the sale of the shares
against certain liabilities, including liabilities arising under the Securities
Act.
 
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which all of the shares may be sold without restriction pursuant to Rule 144 of
the Securities Act.
 
 
Annex A

--------------------------------------------------------------------------------

 
 
ANNEX B
 
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE


 
The undersigned holder of shares of the common stock, par value $0.01 per share,
of MRI Interventions, Inc. (the “Company”) issued pursuant to a certain
Securities Purchase Agreement by and among the Company and the Purchasers named
therein, dated as of                   ______  , 2013, understands that the
Company intends to file with the Securities and Exchange Commission a
registration statement (the “Resale Registration Statement”) for the
registration and the resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities in accordance with
the terms of that certain Registration Rights Agreement by and among the Company
and the Purchasers named therein, dated as of                 _____    , 2013
(the “Agreement”). All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Agreement.
 
In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below). Holders must
complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus. Holders of Registrable Securities who do
not complete, execute and return this Notice and Questionnaire within 10 Trading
Days following the date of the Agreement (1) will not be named as selling
stockholders in the Resale Registration Statement or the Prospectus and (2) may
not use the Prospectus for resales of Registrable Securities.
 
Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
 
NOTICE
 
The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:
 
 
Annex B

--------------------------------------------------------------------------------

 


QUESTIONNAIRE




1.           Name:
 
(a)           Full Legal Name of Selling Stockholder:
 

--------------------------------------------------------------------------------





(b)            Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities Listed in Item 3 below are held:
 

--------------------------------------------------------------------------------

 
 
(c)            Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire):
 

--------------------------------------------------------------------------------

 
2.           Address for Notices to Selling Stockholder:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Telephone:       Fax:       Contact Persone:       E-mail address of Contact
Person:  

 
3.           Beneficial Ownership of Registrable Securities Issuable Pursuant to
the Purchase Agreement:


(a)            Type and Number of Registrable Securities beneficially owned and
issued pursuant to the Agreement:
 

--------------------------------------------------------------------------------

 
(b)            Number of shares of Common Stock to be registered pursuant to
this Notice for resale:
 

--------------------------------------------------------------------------------

 
4.           Broker-Dealer Status:


(a)           Are you a broker-dealer?


Yes              No    


 
Annex B

--------------------------------------------------------------------------------

 
 
(b)           If “yes” to Section 4(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?


Yes             No    


Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Resale Registration Statement.


(c)           Are you an affiliate of a broker-dealer?


Yes             No    


Note: If yes, provide a narrative explanation below:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
(d)               If you are an affiliate of a broker-dealer, do you certify
that you bought the Registrable Securities in the ordinary course of business,
and at the time of the purchase of the Registrable Securities to be resold, you
had no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?


Yes             No    


Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Resale Registration Statement.


5.              Beneficial Ownership of Other Securities of the Company Owned by
the Selling Stockholder.


Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
Type and amount of other securities beneficially owned:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
6.           Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
Annex B

--------------------------------------------------------------------------------

 
 
7.           Plan of Distribution:
 
The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.
 
State any exceptions here:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
***********
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder shall be made pursuant to the terms of the
Agreement. In the absence of any such notification, the Company shall be
entitled to continue to rely on the accuracy of the information in this Notice
and Questionnaire.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Resale Registration
Statement and the Prospectus.
 
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
 
The undersigned confirms that, to the best of its knowledge and belief, the
foregoing statements (including without limitation the answers to this
Questionnaire) are correct and complete.
 
IN WITNESS WHEREOF the undersigned has caused this Questionnaire to be executed
and delivered either in person or by its duly authorized agent.
 
Dated:       , 2013
BENEFICIAL OWNER              
 
By:
        Name :       Title :          

   

 

Annex B